Case 4:20-cv-00253-P Document 9 Filed 06/01/20                Page 1 of 23 PageID 77


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Brian Keith Umphress,

                       Plaintiff,

 v.

 David C. Hall, in his official capacity as
 Chair of the State Commission on
 Judicial Conduct; Ronald E. Bunch, in
 his official capacity as Vice-Chair of the       Case No. 4:20-cv-00253-P
 State Commission on Judicial Conduct;
 David M. Patronella, Darrick L.
 McGill, Sujeeth B. Draksharam, Ruben
 G. Reyes, Valerie Ertz, Frederick C.
 Tate, Steve Fischer, Janis Holt, M.
 Patrick Maguire, and David Schenck,
 each in their official capacities as
 Members of the State Commission on
 Judicial Conduct,

                       Defendants.


                       FIRST AMENDED COMPLAINT
      A few months ago, the Texas State Commission on Judicial Conduct issued a

“public warning” to Dianne Hensley, a justice of the peace who recuses herself from
officiating at same-sex marriage ceremonies on account of her Christian faith. See Ex-
hibit 1. The Commission ruled that Judge Hensley had violated Canon 4A(1) of the
Texas Code of Judicial Conduct, which states: “A judge shall conduct all of the judge’s
extra-judicial activities so that they do not cast reasonable doubt on the judge’s capac-
ity to act impartially as a judge . . . .” Id. The premise of the Commission’s disciplinary
action is that a judge who expresses disapproval of same-sex marriage or homosexual
conduct has violated Canon 4A(1) — and has cast “reasonable doubt” on his capacity



first amended complaint                                                        Page 1 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 2 of 23 PageID 78


to act impartially toward homosexual litigants who appear in his court. The Commis-
sion’s interpretation of Canon 4A(1) threatens every judge in Texas who refuses to
perform same-sex marriages, as well as those who publicly evince disapproval of same-
sex marriage or homosexual conduct in their extra-judicial activities.
    Brian Keith Umphress serves as a county judge in Jack County, Texas. Judge
Umphress applies the law faithfully and impartially to every litigant who comes before
him, regardless of their sexual behavior or sexual orientation. Judge Umphress also
acknowledges and respects the Supreme Court’s authority to decide cases and con-
troversies under Article III of the Constitution, and he faithfully applies Obergefell v.
Hodges, 135 S. Ct. 2584 (2015), when deciding cases or controversies that may even-
tually fall within the appellate jurisdiction of the Supreme Court.
    Judge Umphress, however, is engaged in numerous extra-judicial activities that
evince disapproval of homosexual behavior, same-sex marriage, and the Supreme
Court’s ruling in Obergefell, and all of these activities are exposing him to discipline
under the Commission’s current interpretation of Canon 4A(1). Judge Umphress, for
example, is member and supporter of Christian Missions Church in Jacksboro, a Bi-

ble-believing church that adheres to longstanding Christian teaching that marriage
exists only between one man and one woman, and that homosexual conduct of any

sort is immoral and contrary to Holy Scripture. By publicly belonging to and support-
ing this church, Judge Umphress is — like Judge Hensley — conducting his “extra-
judicial activities” in a manner that evinces disapproval of same-sex marriage and ho-
mosexual conduct, which violates the Commission’s interpretation of Canon 4A(1).
    Judge Umphress also refuses to officiate at same-sex weddings, even though he
continues to officiate at opposite-sex marriage ceremonies. Judge Umphress has taken
this stance not only on account of his Christian faith, but also because same-sex mar-
riage remains illegal under the laws of Texas, which continue to define marriage as the
union of one man and one woman. See Tex. Const. art. I, § 32; Tex. Family Code


first amended complaint                                                      Page 2 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 3 of 23 PageID 79


§ 6.204(b). The State of Texas has not amended or repealed its marriage laws in re-
sponse to Obergefell, and the Supreme Court has no power to formally amend or
revoke a state statute or constitutional provision — even after opining that the state
law violates the Supreme Court’s interpretation of the Constitution. See Pidgeon v.
Turner, 538 S.W.3d 73, 88 n.21 (Tex. 2017) (“[N]either the Supreme Court in Ober-
gefell nor the Fifth Circuit in De Leon ‘struck down’ any Texas law. When a court
declares a law unconstitutional, the law remains in place unless and until the body that
enacted it repeals it”). The federal judicial power extends only to the resolution of
cases and controversies, and while Judge Umphress acknowledges that he must sub-
ordinate state law to Obergefell when deciding cases or controversies, he will continue
to follow and obey the Texas marriage laws when deciding whether to officiate at a
wedding ceremony.
    Finally, Judge Umphress will be seeking re-election in 2022, and he intends to
campaign for office as an opponent of same-sex marriage and the living-constitution
mindset that produced Obergefell v. Hodges, 135 S. Ct. 2584 (2015).
    The Commission’s current interpretation of Canon 4A(1), however, subjects

Judge Umphress and every judge in Texas to discipline if they express views critical of
same-sex marriage or homosexual conduct, on the ground that this somehow calls

into question their “impartiality” toward homosexual litigants who appear in their
courtroom. The Commission’s interpretation of Canon 4A(1) violates the constitu-
tional rights of judges, and Judge Umphress seeks declaratory and injunctive relief to
that effect.

                        JURISDICTION AND VENUE
    1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
U.S.C. § 1343.




first amended complaint                                                     Page 3 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 4 of 23 PageID 80


    2.   Venue is proper because a substantial part of the events giving rise to the
claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).
    3.   Venue is also proper because at least four of the defendants — Ruben G.
Reyes, Valerie Ertz, Frederick C. Tate, and David Schenck — are “domiciled” within
this judicial district within the meaning of 28 U.S.C. § 1391(c)(1), as their personal
residences are located in the Northern District of Texas and they intend to continue
living there, and they therefore “reside” within this district under 28 U.S.C.
§ 1391(b)(1).
    4.   The federal Declaratory Judgment Act (28 U.S.C. § 2201), 42 U.S.C.
§ 1983, and Ex parte Young, 209 U.S. 123 (1908), supply the causes of action for the
relief that Judge Umphress is seeking in this litigation.

                                      PARTIES
    5.   Plaintiff Brian Keith Umphress resides in Jack County.
    6.   Defendant David C. Hall is chair of the State Commission on Judicial Con-
duct. He may be served at the Commission’s offices at 300 West 15th Street, Austin,
Texas 78701. Chairman Hall is sued in his official capacity.
    7.   Defendant Ronald E. Bunch is vice-chair of the State Commission on Judi-
cial Conduct. He may be served at the Commission’s offices at 300 West 15th Street,
Austin, Texas 78701. Vice-Chairman Bunch is sued in his official capacity.
    8.   Defendant David M. Patronella is a member of the State Commission on
Judicial Conduct. He may be served at the Commission’s offices at 300 West 15th
Street, Austin, Texas 78701. Commissioner Patronella is sued in his official capacity.
    9.   Defendant Darrick L. McGill is a member of the State Commission on Judi-
cial Conduct. He may be served at the Commission’s offices at 300 West 15th Street,
Austin, Texas 78701. Commissioner McGill is sued in his official capacity.




first amended complaint                                                      Page 4 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20            Page 5 of 23 PageID 81


    10. Defendant Sujeeth B. Draksharam is a member of the State Commission on
Judicial Conduct. He may be served at the Commission’s offices at 300 West 15th
Street, Austin, Texas 78701. Commissioner Draksharam is sued in his official capacity.
    11. Defendant Ruben G. Reyes is a member of the State Commission on Judicial
Conduct. He may be served at the Commission’s offices at 300 West 15th Street,
Austin, Texas 78701. Commissioner Reyes is sued in his official capacity.
    12. Defendant Valerie Ertz is a member of the State Commission on Judicial
Conduct. She may be served at the Commission’s offices at 300 West 15th Street,
Austin, Texas 78701. Commissioner Ertz is sued in her official capacity.
    13. Defendant Frederick C. Tate is a member of the State Commission on Judi-
cial Conduct. He may be served at the Commission’s offices at 300 West 15th Street,
Austin, Texas 78701. Commissioner Tate is sued in his official capacity.
    14. Defendant Steve Fischer is a member of the State Commission on Judicial
Conduct. He may be served at the Commission’s offices at 300 West 15th Street,
Austin, Texas 78701. Commissioner Fischer is sued in his official capacity.
    15. Defendant Janis Holt is a member of the State Commission on Judicial Con-

duct. She may be served at the Commission’s offices at 300 West 15th Street, Austin,
Texas 78701. Commissioner Holt is sued in her official capacity.

    16. Defendant M. Patrick Maguire is a member of the State Commission on Ju-
dicial Conduct. He may be served at the Commission’s offices at 300 West 15th
Street, Austin, Texas 78701. Commissioner Maguire is sued in his official capacity.
    17. Defendant David Schenck is a member of the State Commission on Judicial
Conduct. He may be served at the Commission’s offices at 300 West 15th Street,
Austin, Texas 78701. Commissioner Schenck is sued in his official capacity.




first amended complaint                                                       Page 5 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20                Page 6 of 23 PageID 82


                                         FACTS
    18. Plaintiff Brian Keith Umphress serves as a county judge in Jack County,
Texas. He has held this office since January 1, 2019.
    19. As a county judge, Judge Umphress is authorized by Texas law to officiate at
weddings. See Tex. Family Code § 2.202(a).
    20. The Constitution and laws of Texas continue to define marriage as the union
of one man and one woman. See Tex. Const. art. I, § 32 (“(a) Marriage in this state
shall consist only of the union of one man and one woman. (b) This state or a political

subdivision of this state may not create or recognize any legal status identical or similar
to marriage.”); Tex. Family Code § 6.204(b) (“A marriage between persons of the
same sex or a civil union is contrary to the public policy of this state and is void in this
state.”). Texas has not amended its Constitution or its marriage laws in response to

the Supreme Court’s opinion in Obergefell.
    21. The law of Texas prohibits wedding officiants “from discriminating on the
basis of race, religion, or national origin against an applicant who is otherwise com-
petent to be married.” Tex. Family Code § 2.205(a). Judge Umphress obeys section
2.205(a) and has never discriminated — and will not discrminate — against any person
or couple seeking to be married on any of these grounds. Section 2.205(a) of the
Texas Family Code does not, however, prohibit a licensed wedding officiant from
discriminating on the basis of sex or sexual orientation when deciding whether to
perform a marriage ceremony.
    22. On November 12, 2019, the State Commission on Judicial Conduct sanc-
tioned Dianne Hensley, a justice of the peace in McLennan County, because she
recuses herself from officiating at same-sex marriage ceremonies on account of her
Christian faith. See Exhibit 1. If a same-sex couple requests a justice-of-the-peace wed-
ding from Judge Hensley, Judge Hensley or her staff politely and respectfully explain
that Judge Hensley is unable to officiate at same-sex weddings on account of her



first amended complaint                                                         Page 6 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20                Page 7 of 23 PageID 83


Christian faith, and they provide referrals to other wedding officiants in McLennan
County who are willing to perform their ceremonies.
    23. The Commission found that Judge Hensley’s recusal-and-referral system vi-
olated Canon 4A(1) of the Texas Code of Judicial Conduct, which states: “A judge
shall conduct all of the judge’s extra-judicial activities so that they do not cast reason-
able doubt on the judge’s capacity to act impartially as a judge . . . .” The Commission
declared that Judge Hensley:

       should be publicly warned for casting doubt on her capacity to act im-
       partially to persons appearing before her as a judge due to the person’s
       sexual orientation in violation of Canon 4A(l) of the Texas Code of
       Judicial Conduct.
See Exhibit 1.
    24. The premise of the Commission’s decision is that judicial speech or conduct
that evinces disapproval of same-sex marriage or homosexual conduct will violate
Canon 4A(1), by “casting doubt” on the judge’s “capacity to act impartially to per-
sons” on account of their sexual orientation — even when that speech or conduct is
motivated by sincere religious belief.

                      FACTS RELATED TO STANDING
    25. The Commission’s actions against Judge Hensley and its interpretation of
Canon 4A(1) threaten Judge Umphress and every judge in Texas with discipline if
they refuse to perform same-sex weddings, or if they conduct their any of their extra-
judicial activities in a manner that evinces disapproval of same-sex marriage or homo-
sexual behavior.
    26. Judge Umphress is engaged in numerous extra-judicial activities that evince
disapproval of homosexual behavior, same-sex marriage, and the Supreme Court’s
ruling in Obergefell. Each of these activities is exposing him to discipline from the
State Commission on Judicial Conduct.




first amended complaint                                                        Page 7 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 8 of 23 PageID 84


    27. Judge Umphress is a member and supporter of Christian Missions Church
in Jacksboro, a Bible-believing church that adheres to longstanding Christian teaching
that marriage exists only between one man and one woman, and that homosexual
conduct of any sort is immoral and contrary to Holy Scripture. By publicly belonging
to and supporting this church, Judge Umphress is — like Judge Hensley — conducting
his “extra-judicial activities” in a manner that evinces disapproval of same-sex marriage
and homosexual conduct, which violates the Commission’s interpretation of Canon
4A(1).
    28. Judge Umphress also refuses to officiate at same-sex weddings, even though
he continues to officiate at opposite-sex marriage ceremonies. Judge Umphress has
taken this stance not only on account of his Christian faith, but also because same-sex
marriage remains illegal under the laws of Texas, which continue to define marriage
as the union of one man and one woman. See Tex. Const. art. I, § 32; Tex. Family
Code § 6.204(b). The State of Texas has not amended or repealed its marriage laws
in response to Obergefell, and the Supreme Court has no power to formally amend or
revoke a state statute or constitutional provision — even after opining that the state

law violates the Supreme Court’s interpretation of the Constitution. See Pidgeon v.
Turner, 538 S.W.3d 73, 88 n.21 (Tex. 2017) (“[N]either the Supreme Court in Ober-

gefell nor the Fifth Circuit in De Leon ‘struck down’ any Texas law. When a court
declares a law unconstitutional, the law remains in place unless and until the body that
enacted it repeals it”); Texas v. United States, 945 F.3d 355, 396 (5th Cir. 2019)
(“The federal courts have no authority to erase a duly enacted law from the statute
books, [but can only] decline to enforce a statute in a particular case or controversy.”
(citation and internal quotation marks omitted)). The federal judicial power extends
only to the resolution of cases and controversies, and while Judge Umphress acknowl-




first amended complaint                                                      Page 8 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 9 of 23 PageID 85


edges that he must subordinate state law to Obergefell when deciding cases or contro-
versies, he will continue to follow and obey the Texas marriage laws when deciding
whether to officiate at a wedding ceremony.
    29. Finally, Judge Umphress will be seeking re-election in 2022, and he intends
to campaign for office as an opponent of same-sex marriage and the living-constitu-
tion mindset that produced Obergefell v. Hodges, 135 S. Ct. 2584 (2015).
    30. Judge Umphress is suffering injury in fact because he must risk disciplinary
action if he persists in his refusal to officiate at same-sex marriage ceremonies. See
Steffel v. Thompson, 415 U.S. 452, 459 (1974). Judge Umphress is also risking disci-
plinary action by joining and supporting a church that opposes same-sex marriage and
homosexual conduct, and he will risk disciplinary action if he announces his opposi-
tion to Obergefell and same-sex marriage when he seeks reelection in 2022.
    31. Each of these injuries is traceable to the Commissioners’ decision to disci-
pline Judge Hensley for refusing to officiate at same-sex marriage ceremonies, and to
interpret Canon 4A(1) in a manner that prohibits judges from evincing disapproval
of same-sex marriage or homosexual conduct in their extra-judicial activities, all of

which imposes a chilling effect on judges who exercise their constitutionally protected
rights to speak and worship.

    32. Each of these injuries will be remedied by the declaratory and injunctive relief
that Judge Umphress is seeking in this lawsuit.

Claim 1: Nothing In Obergefell Or In The U.S. Constitution Requires
Judge Umphress To Officiate At Same-Sex Marriage Ceremonies, Even
       If He Chooses To Officiate At Opposite-Sex Weddings
    33. It is not clear whether the Commission on Judicial Conduct believes that
Obergefell or the Fourteenth Amendment required Judge Hensley to officiate at same-
sex marriage ceremonies once she decided to continue officiating at opposite-sex wed-
dings.




first amended complaint                                                     Page 9 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 10 of 23 PageID 86


    34. Nevertheless, Judge Umphress must first obtain a declaratory judgment that
nothing in Obergefell — and nothing in the U.S. Constitution — requires him to offi-
ciate at same-sex marriage ceremonies before he can seek declaratory and injunctive
relief on his First Amendment claims.
    35. Judge Umphress acknowledges that he must respect and follow Obergefell’s
interpretation of the Fourteenth Amendment when deciding cases or controversies.
Article III of the Constitution empowers the Supreme Court to decide “cases” and
“controversies,” and Judge Umphress believes that state courts and inferior federal
courts should follow the Supreme Court’s interpretations of the Constitution when
deciding “cases” or “controversies” even if they disagree with the Supreme Court’s
pronouncements. See, e.g., State Oil Co. v. Khan, 522 U.S. 3, 20 (1997) (“[I]t is this
Court’s prerogative alone to overrule one of its precedents.”).
    36. But when Judge Umphress officiates at wedding ceremonies, he is not re-
solving cases or controversies, and he has no obligation to subordinate the State’s
marriage laws to a judicial opinion about what the Constitution means. Obergefell no
more requires Judge Umphress to perform same-sex weddings than it requires mem-

bers of the clergy do so. See Tex. Family Code § 2.202(a) (authorizing both clergy
and judges to conduct marriage ceremonies).

    37. The Court should therefore enter a declaratory judgment that nothing in
Obergefell or the U.S. Constitution requires state-licensed officiants — either clergy or
judges — to perform same-sex marriage ceremonies, even if the officiant chooses to
perform opposite-sex weddings.

 Claim 2: The First Amendment Protects Judge Umphress’s Right Not
 To Officiate At Same-Sex Marriage Ceremonies, Even If He Chooses
               To Officiate At Opposite-Sex Weddings
    38. Judges have First Amendment rights to free speech and expressive conduct,
and judicial “impartiality” canons may not be interpreted or applied in a manner that




first amended complaint                                                     Page 10 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 11 of 23 PageID 87


violates a judge’s First Amendment freedoms. See Republican Party of Minnesota v.
White, 536 U.S. 765 (2002).
    39. Judge Umphress acknowledges that the State of Texas may have a compelling
interest in ensuring the impartiality of the state judiciary, as well as preserving the
judiciary’s appearance of impartiality — at least to the extent that “impartiality” refers
to a lack of bias for or against a particular party to a court proceeding. See Republican
Party of Minnesota, 536 U.S. at 775. Judge Umphress acknowledges that the First
Amendment may therefore permit the State of Texas to discipline judges for speech
or expressive conduct that would be protected by the First Amendment if made by a
private citizen.
    40. The First Amendment would, in Judge Umphress’s view, allow a state to
discipline a judge who publicly promises to rule a certain way on a particular case
before reading the briefs and listening to argument. See Republican Party of Minne-
sota, 536 U.S. at 770 (reserving judgment on this question).
    41. The First Amendment would also, in Judge Umphress’s view, allow a state
to discipline a judge who utters racist epithets or belongs to a racially discriminatory

country club, because speech and behavior of that sort may indicate that the judge is
hostile to racial minorities and will apply the law differently when minority litigants

appear in his courtroom.
    42. But no such inference can be drawn when a judge expresses disapproval of
same-sex marriage or homosexual behavior. Disapproval of an individual’s sexual be-
havior does not evince bias toward that individual as a person when they appear in
court. Every judge in the state of Texas disapproves of at least some forms of sexual
behavior. Most judges disapprove of adultery, a substantial number (though probably
not a majority) disapprove of pre-marital sex, and nearly every judge disapproves of
polygamy, prostitution, pederasty, and pedophilia. A judge who holds these beliefs —
either on religious or non-religious grounds — has not compromised his impartiality


first amended complaint                                                      Page 11 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20             Page 12 of 23 PageID 88


toward litigants who engage in those behaviors. It is absurd to equate a judge’s dis-
approval of an individual’s behavior as undermining the judge’s impartiality toward
litigants who engage in that conduct. Otherwise no judge who opposes murder or
rape could be regarded as impartial when an accused murderer or rapist appears in his
court.
    43. Indeed, if opposition to same-sex marriage or homosexual behavior is to be
equated with bias against homosexual litigants, then no judge could ever belong to a
church that opposes same-sex marriage or teaches that homosexual conduct is im-
moral. See In re Complaint of Judicial Misconduct (Paine), 664 F.3d 332, 335 (U.S.
Judicial Conference 2011) (finding that a federal judge engaged in judicial miscon-
duct by remaining a member of a country club that discriminated against blacks).
    44. The Court should therefore declare that the First Amendment protects
Judge Umphress’s right to conduct his extra-judicial activities in a manner that evinces
disapproval of same-sex marriage and homosexual conduct. These First Amendment
rights include, but are not limited to: (a) Judge Umphress’s right to join, support, and
worship at a church that teaches that marriage can exist only between one man and

one woman and that homosexual conduct is immoral and contrary to the Bible; (b)
Judge Umphress’s right to express his disagreement with same-sex marriage and Ober-

gefell by officiating only at weddings between one man and one woman; (c) Judge
Umphress’s right to announce his opposition to same-sex marriage and Obergefell
when seeking reelection in 2022. See Republican Party of Minnesota v. White, 536
U.S. 765, 768 (2002).
    45. The Court should also issue a permanent injunction that bars the defendants
from investigating or disciplining judges for conducting their extra-judicial activities
in a manner that evinces disapproval of same-sex marriage and homosexual conduct.
Specifically, the Court should permanently enjoin the defendants from investigating
or disciplining a judge for: (a) joining, supporting, or worshipping at a church that


first amended complaint                                                    Page 12 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 13 of 23 PageID 89


teaches that marriage can exist only between one man and one woman and that ho-
mosexual conduct is immoral or contrary to the Bible; (b) choosing to officiate only
at weddings between one man and woman; and (c) announcing one’s opposition to
same-sex marriage and Obergefell when seeking election or reelection to judicial office.

Claim 3: Canon 4A(1), As Interpreted By The State Commission On
          Judicial Conduct, Is Unconstitutionally Vague
    46. Canon 4A(1), as currently interpreted by the State Commission on Judicial
Conduct, is unconstitutionally vague because the Commission’s interpretation of the
word “impartiality” both “fails to provide people of ordinary intelligence a reasonable
opportunity to understand what conduct it prohibits” and “authorizes or even en-
courages arbitrary and discriminatory enforcement.” Hill v. Colorado, 530 U.S. 703,
732 (2000).
    47. The Commission has created this vagueness problem by equating disapproval
of a person’s sexual behavior with bias against that individual as a litigant when they
appear in court.
    48. By punishing Judge Hensley for refusing to officiate at same-sex marriages,
the Commission has announced that judges may be subject to professional discipline

if they conduct their extra-judicial activities in a manner that evinces disapproval of
same-sex marriage and homosexual conduct.
    49. But no judge can know how far the Commission intends to take this princi-
ple. There are countless judges in Texas who publicly demonstrate that they — like
Judge Hensley — hold religious beliefs against same-sex marriage and homosexual
conduct by belonging to churches that condemn homosexual behavior, including the
Roman Catholic Church, the Southern Baptist Convention, the United Methodist
Church, and the Church of Jesus Christ Latter-Day Saints. Does the Commission
intend to discipline these judges for “casting doubt on their capacity to act impartially
to persons appearing before them”? One can only guess. Surely the Commission



first amended complaint                                                     Page 13 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 14 of 23 PageID 90


would discipline a judge who belongs to a racist church that excludes blacks. See In re
Complaint of Judicial Misconduct (Paine), 664 F.3d 332, 335 (U.S. Judicial Confer-
ence 2011) (finding that a federal judge engaged in judicial misconduct by remaining
a member of a country club that discriminated against blacks, despite the judge’s re-
peated efforts to persuade the club to change its racially discriminatory practices). But
if disapproval of homosexual conduct is to be equated with bias against homosexual
litigants, as the Commission apparently believes, then it is not apparent how member-
ship in a church that opposes homosexual behavior can be allowed under the Com-
mission’s interpretation of Canon 4A(1).
    50. And if the Commission believes that it is permissible for judges to express
their disapproval of same-sex marriage and homosexual conduct by belonging to a
church that condemns these behaviors, then it is not apparent why Judge Hensley
should have been disciplined for refusing to officiate at same-sex weddings, nor is it
apparent how Judge Hensley’s behavior undermined her “impartiality” any more than
the behavior of judges who publicly belong to Bible-believing churches that oppose
same-sex marriage and homosexual conduct.

    51. The Commission’s actions against Judge Hensley also call into question
whether judges may make charitable contributions to the Salvation Army or other

Christian organizations that oppose same-sex marriage. The City of San Antonio re-
cently banned Chick-fil-A from its airport because it was giving money to Christian
organizations that oppose same-sex marriage, including the Salvation Army and the
Fellowship of Christian Athletes. See Acacia Coronado, San Antonio Sued for Exclud-
ing Chick-fil-A From Airport, Texas Tribune (Sept. 9, 2019), available at
https://bit.ly/32leYX5 (last visited on June 1, 2020). Judges who financially support
these organizations — or any other Christian organization opposed to same-sex mar-
riage — must wonder if they will be the next ones disciplined for violating the “impar-
tiality” canon.


first amended complaint                                                     Page 14 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 15 of 23 PageID 91


    52. All of this opens the door to arbitrary and discriminatory enforcement, which
fails to provide notice of the conduct that is and is not prohibited under the Commis-
sion’s current interpretation of “impartiality.” Once the Commission begins equating
disapproval of a person’s sexual behavior with bias against litigants, the impartiality
canon becomes hopelessly vague and indeterminate.
    53. The Commission’s current interpretation of Canon 4A(1) also calls into
question whether judges may express criticism or disapproval of other sexual behav-
iors, such as adultery, pre-marital sex, polygamy, prostitution, pederasty, or pedophilia.
To our knowledge, the Commission has never disciplined a judge for expressing dis-
approval of any of those sexual behaviors. So the Commission must explain why a
judge who expresses disapproval of homosexual conduct should be treated differently
from a judge who expresses disapproval of other controversial sexual behaviors. Ex-
pressing disapproval homosexual behavior may not be as fashionable as it once was.
But if the Commission is singling out this speech or conduct because it no longer
accords with politically correct opinion, then that is the very definition of arbitrary
and discriminatory enforcement.

    54. The Court should therefore enter a declaratory judgment that Canon 4A(1),
as currently interpreted by the Commission, is unconstitutionally vague.

    55. The Court should also enjoin the Commissioners from enforcing Canon
4A(1) until they announce a clarifying interpretation that explains when conduct that
evinces disapproval of a person’s sexual behavior violates the canon’s impartiality re-
quirement.

Claim 4: The Commissioners Are Violating The Free Exercise Clause
By Threatening Judges Who Recuse Themselves From Officiating At
Same-Sex Marriage Cermonies On Account Of Their Religious Faith
    56. The Commissioners’ actions against Judge Hensley — and their threatened
actions against other judges who refuse to perform same-sex weddings — violate the




first amended complaint                                                      Page 15 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 16 of 23 PageID 92


Free Exercise Clause as applied to judges who object to same-sex marriage for sincere
religious reasons.
     57. Although Employment Division v. Smith, 494 U.S. 872 (1990), holds that
free-exercise claims must yield to the requirements of neutral, generally applicable
laws, the Texas Family Code prohibits wedding officiants from discriminating only on
the basis “of race, religion, or national origin.” Tex. Family Code § 2.205(a); see also
id. (“A person authorized to conduct a marriage ceremony by this subchapter is pro-
hibited from discriminating on the basis of race, religion, or national origin against an
applicant who is otherwise competent to be married.”). The statute conspicuously
omits any prohibition on discrimination on account of sex or sexual orientation. So
Judge Umphress is not violating a neutral, generally applicable law by declining to
officiate at same-sex marriage ceremonies. Indeed, his actions are in complete accord
with the Texas statutes that regulate wedding officiants.
     58. In addition, the “impartiality” requirement of Canon 4A(1), as currently in-
terpreted by the Commission, is too vague to qualify as a neutral law of general ap-
plicability under Smith, and its interpretation and enforcement by the Commission is

too haphazard and arbitrary to qualify as a “neutral” requirement of “general applica-
bility.”

     59. The Smith rule is also inapplicable because Judge Umphress is asserting his
Free Exercise claim in conjunction with his rights under the Speech Clause. See Smith,
494 U.S. at 881 (recognizing that the strict-scrutiny standard of Sherbert v. Verner,
374 U.S. 398 (1963), continues to apply when a Free Exercise claim is asserted “in
conjunction with other constitutional protections,” even when the free-exercise claim
is brought against a neutral law of general applicability); Telescope Media Group v.
Lucero, 936 F.3d 740, 759 (8th Cir. 2019) (holding that Smith is inapplicable to
“hybrid situations” in which a free-exercise claim is asserted “in conjunction with




first amended complaint                                                     Page 16 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20             Page 17 of 23 PageID 93


other constitutional protections, such as freedom of speech”); see also paragraphs 38–
45, supra.
    60. The Commission must therefore satisfy the demanding standard of Sherbert
v. Verner, 374 U.S. 398 (1963), by showing that its efforts to punish judges who
decline to officiate at same-sex weddings advance a “compelling state interest” and
are the least restrictive means of doing so. See id. at 406–09.
    61. The State of Texas has no “compelling” interest in forcing unwilling judges
or justices of the peace to officiate at same-sex marriage ceremonies. The State of
Texas has not even enacted a law that requires wedding officiants to perform same-
sex weddings if they choose to officiate at opposite-sex weddings — even though its
statutes forbid judges to discriminate on account of race, religion, and national origin
when choosing whether to officiate at a wedding. See Tex. Family Code § 2.205(a).
    62. Even if Texas had enacted a hypothetical statute that forbids judges to recuse
themselves from officiating at same-sex weddings, this statutory requirement would
not advance a “compelling” state interest in preserving the impartiality (or the per-
ceived impartiality) of the state judiciary. A judge does not compromise his impartial-

ity toward homosexual litigants by speaking or acting in a manner that evinces disap-
proval of same-sex marriage or homosexual conduct. Disapproval of an individual’s

sexual behavior does not evince bias toward that individual when they appear as a
litigant in court. See paragraphs 42–43, supra.
    63. The Court should therefore enter a declaratory judgment that the Free Ex-
ercise Clause prohibits the Commissioners from investigating or disciplining a judge
who refuses to officiate at same-sex marriages for reasons rooted in sincere religious
belief.
    64. The Court should also permanently enjoin the defendants from investigating
or disciplining a judge who refuses to officiate at same-sex marriages for reasons
rooted in sincere religious belief.


first amended complaint                                                    Page 17 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20            Page 18 of 23 PageID 94


  Claim No. 5: The Courts Should Overrule Obergefell And Declare
       That Same-Sex Marriage Is Not A Constitutional Right
    65. The Commission’s bullying of Judge Hensley and its threatening behavior

toward other Christian judges is the direct result of the Supreme Court’s pronounce-
ment in Obergefell that same-sex marriage is a constitutional right, and that anyone
who opposes same-sex marriage is therefore an enemy of the Constitution. This has
emboldened activists and politicians to embark on a campaign of intimidation against
individuals and institutions who dare to express the belief that marriage is between
one man and one woman — even when the expressions of this belief are supposed to
be protected by the Speech Clause and the Free Exercise Clause. The cities of San
Antonio and Buffalo have banned Chick-fil-A from operating in their airports because
it gave money to Christian organizations that oppose same-sex marriage, including
the Salvation Army and the Fellowship of Christian Athletes. A presidential candidate
recently called for revoking the tax-exempt status of every church in the United States
that opposes same-sex marriage. See Patrick Svitek, Beto O’Rourke Says Religious In-

stitutions Should Lose Tax-Exempt Status If They Oppose Gay Marriage, Texas Tribune
(Oct. 11, 2019), available at https://bit.ly/32ohaxe (last visited on June 1, 2020).
And at oral argument in Obergefell v. Hodges, 135 S. Ct. 2584 (2015), the Solicitor
General of the United States acknowledged that religious institutions that refuse to

recognize same-sex marriage may be jeopardizing their tax-exempt status. See Oral
Argument Transcript, Obergefell v. Hodges, No. 14-556, at 36–38 (U.S. Apr. 28,
2015).
    66. The Supreme Court has given credibility to these attacks on religious free-
dom by inventing a constitutional right to same-sex marriage, which is enabling and
encouraging activists to paint Christian individuals and institutions that oppose same-
sex marriage as un-American and morally equivalent to racists.




first amended complaint                                                   Page 18 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20             Page 19 of 23 PageID 95


    67. Yet there is nothing in the language of the Constitution that even remotely
suggests that same-sex marriage is a constitutional right, and the Obergefell opinion
failed to identify any provision of constitutional text that establishes this supposed
constitutional right to same-sex marriage.
    68. Instead, Obergefell announced that judges may recognize and enforce “fun-
damental rights” that cannot be found anywhere in the Constitution’s text, so long as
the judge applies “reasoned judgment” when deciding what those atextual “funda-
mental rights” should be. See Obergefell, 135 S. Ct. at 2598.
    69. An earlier decision of the Supreme Court had prohibited judges from recog-
nizing “fundamental rights” that are unmentioned in constitutional text unless those
rights were “deeply rooted in this Nation’s history and tradition.” Washington v.
Glucksberg, 521 U.S. 702, 721 (1997); see also Obergefell, 135 S. Ct. at 2602 (ac-
knowledging that “Glucksberg did insist that liberty under the Due Process Clause
must be defined in a most circumscribed manner, with central reference to specific
historical practices.”). But Obergefell refused to follow that approach, declaring that
“reasoned judgment” rather than history and tradition is the touchstone for identify-

ing “fundamental rights.” The right to same-sex marriage is obviously not “deeply
rooted in this Nation’s history and tradition,” so Obergefell had to create a new stand-

ard — the “reasoned judgment” test — that would allow the Supreme Court to impose
same-sex marriage on all 50 states.
    70. Obergefell’s claim that a court may recognize and impose “fundamental
rights” that have no basis in constitutional text or historical practice — and that rest
on nothing more than a judge’s purported exercise of “reasoned judgment” — reflects
a lawless and unconstitutional understanding of judicial power. It allows judges to
create and impose new constitutional rights based solely on their personal beliefs, so
long as they claim to be exercising “reasoned judgment” when doing so. See, e.g.,
Obergefell, 135 S. Ct. at 2620–22 (Roberts, C.J., dissenting) (“[T]oday’s decision


first amended complaint                                                    Page 19 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20              Page 20 of 23 PageID 96


rests on nothing more than the majority’s own conviction that same-sex couples
should be allowed to marry”).
    71. The Constitution makes no allowance for the Supreme Court to invent con-
stitutional rights that have no grounding in constitutional text or historical practice,
and Obergefell violates the Tenth Amendment and the Republican Form of Govern-
ment Clause by subordinating state laws to the policy preferences of unelected judges.
The members of the Obergefell majority may have believed very strongly that same-
sex marriage should be allowed in all 50 states as a matter of policy, but that is not a
basis on which a court may enjoin the enforcement of a duly enacted statute.
    72. The Obergefell decision also flouted the precedent of the Supreme Court. It
disregarded Glucksberg by recognizing a “fundamental right” to same-sex marriage,
despite the fact that a right to same-sex marriage is not “deeply rooted in this Nation’s
history and tradition.” Glucksberg, 521 U.S. at 721 (1997). Obergefell also overruled
Baker v. Nelson, 409 U.S. 810 (1972), which had held that the idea of a constitutional
right to same-sex marriage was so frivolous as to not even present a federal question.
See Obergefell v. Hodges, 135 S. Ct. 2584, 2605 (2015) (“Baker v. Nelson must be and

now is overruled”).
    73. The Supreme Court’s membership has changed since Obergefell. Justice Ken-

nedy, the author of Obergefell, has been replaced by Justice Kavanaugh. Justice Scalia,
who dissented in Obergefell, has been replaced by Justice Gorsuch.
    74. So it is far from clear that five members of the current Supreme Court will
endorse Obergefell or its “reasoned judgment” test for identifying “fundamental
rights.” And it is hard to believe how any member of the Supreme Court could cred-
ibly defend a decision to adhere to Oberegefell on stare decisis grounds when when
Obergefell so flagrantly disregarded stare decisis by overruling Baker v. Nelson and re-
fusing to follow Glucksberg’s test for identifying “fundamental rights.”




first amended complaint                                                     Page 20 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20             Page 21 of 23 PageID 97


    75. Judge Umphress therefore seeks a declaratory judgment that: (a) There is no
constitutional right to same-sex marriage; (b) The federal judiciary has no authority
to recognize or invent “fundamental” constitutional rights based on a “reasoned judg-
ment” test; and (c) The Supreme Court’s ruling and opinion in Obergefell violate the
Tenth Amendment and the Republican Form of Government Clause by subordinat-
ing state law to the policy preferences of unelected judges.
    76. The Supreme Court has instructed the lower courts to follow its precedents
until the justices themselves overrule the disputed decision. See State Oil Co. v. Khan,
522 U.S. 3, 20 (1997) (“[I]t is this Court’s prerogative alone to overrule one of its
precedents.”). Judge Umphress therefore wishes to preserve this claim for an eventual
petition (or cross-petition) for certiorari in the Supreme Court.

                         DEMAND FOR JUDGMENT
    77. Judge Umphress respectfully requests:

       a.     the declaratory relief described in paragraphs 37, 44, 54, 63, and 74;

       b.     the injunctive relief described in paragraphs 45, 55, and 64;

       c.     an award of costs and attorneys’ fees; and

       d.     all other relief that the Court may deem just, proper, or equitable.




first amended complaint                                                    Page 21 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20    Page 22 of 23 PageID 98


                                    Respectfully submitted.

                                     /s/ Jonathan F. Mitchell
 David Spiller                      Jonathan F. Mitchell
 Texas Bar No. 18934950             Texas Bar No. 24075463
 Mason Spiller                      Mitchell Law PLLC
 Texas Bar No. 24095168             111 Congress Avenue, Suite 400
 Reid Spiller                       Austin, Texas 78701
 Texas Bar No. 24111067             (512) 686-3940 (phone)
 Spiller & Spiller                  (512) 686-3941 (fax)
 P.O. Drawer 447                    jonathan@mitchell.law
 Jacksboro, Texas 76458
 (940) 567-6644 (phone)             H. Dustin Fillmore III
 (940) 567-3999 (fax)               Texas Bar No. 06996010
 david@spillerlaw.net               Charles W. Fillmore
 mason@spillerlaw.net               Texas Bar No. 00785861
 reid@spillerlaw.net                The Fillmore Law Firm, L.L.P.
                                    1200 Summit Avenue, Suite 860
                                    Fort Worth, Texas 76102
                                    (817) 332-2351 (phone)
                                    (817) 870-1859 (fax)
                                    dusty@fillmorefirm.com
                                    chad@fillmorefirm.com

 Dated: June 1, 2020                Counsel for Plaintiff




first amended complaint                                        Page 22 of 23
Case 4:20-cv-00253-P Document 9 Filed 06/01/20          Page 23 of 23 PageID 99


                         CERTIFICATE OF SERVICE
    I certify that on June 1, 2020, I served this document through CM/ECF upon:

John J. McKetta III
Graves, Daugherty, Hearon & Moody
401 Congress Avenue, Suite 2200
Austin, Texas 78701
(512) 480-5616 (phone)
(512) 480-5816 (fax)
mmcketta@gdhm.com

Roland K. Johnson
Harris Finley & Bogle, P.C.
777 Main Street, Suite 1800
Fort Worth, Texas 76102
(817) 870-8765 (phone)
(817) 333-1199 (fax)
rolandjohnson@hfblaw.com

David Schleicher
Schleicher Law Firm, PLLC
1227 North Valley Mills Drive, Suite 208
Waco, Texas 76712
(254) 776-3939 (phone)
(254) 776-4001 (fax)
david@gov.law

Counsel for Defendants



                                            /s/ Jonathan F. Mitchell
                                           Jonathan F. Mitchell
                                           Counsel for Plaintiff




first amended complaint                                                Page 23 of 23
